Citation Nr: 0727156	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  05-19 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to increased evaluation in excess of 30 percent 
for residuals of a splenectomy with scarring.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1966 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which continued the evaluation of the 
splenectomy as 30 percent disabling. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In June 2004, the veteran underwent a hemic disorder exam and 
a scar exam to determine whether he was entitled to a higher 
evaluation for the residuals of a splenectomy.  Another 
examination is required since the VA examination does not 
provide all the necessary information in order to rate these 
scars and determine whether the veteran suffered from the 
splenectomy residuals including any complications (such as 
systemic infections with encapsulated bacteria).  See 38 
U.S.C.A. § 1155; 38 C.F.R. §4.2.  A complete blood count 
(CBC) test was conducted; however, the results were not 
included in the record.  The record must be updated to 
include the results of the June 2004 CBC test.  Also, the 
veteran has requested a separate examination to determine 
whether he is entitled to a separate ten percent evaluation 
for the scar from the removal of his spleen.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that all 
relevant treatment records have been 
secured.  In particular, the RO's 
attention is directed to the fact that 
the results from the veteran's June 2004 
CBC test is not in the record.  Results 
from the CBC test may be helpful in 
determining whether there are 
complications such as systemic infections 
with encapsulated bacteria.

2.  Then, the veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the severity of 
the residuals of a splenectomy.  The 
veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  

The examiner should indicate whether the 
scar is deep or superficial, and whether 
it causes limited motion, is unstable, 
painful on examination, or limits the 
function of the affected part and whether 
there are complications such as systemic 
infections with encapsulated bacteria.  

All tests and studies deemed necessary by 
the examiner should be performed.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  Thereafter, the RO should 
readjudicate the veteran's claim.  The 
Board would like to point out to the RO 
that new evidence was submitted in June 
2007 without a waiver.  The new evidence 
must be considered by the RO when the 
claims are readjudicated.  The RO should 
also consider whether the veteran is 
entitled to a separate 10 percent 
evaluation for the scar from the removal 
of his spleen.  If the benefits sought on 
appeal remain denied, the veteran should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. §7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. §20.1100(b) (2006).



